100 Wall Street Suite 1600 New York, NY10005 CONDITIONAL NOTICE OF CALL WARRANT EXERCISE ON UNDERLYING SECURITIES: STRATSSM Trust for Boeing Securities, Series 2004-1 Class A-1 CUSIP Number: 863110201* Class A-2 CUSIP Number:863110AA0* Ticker Symbol GJB Please forward this notice to all beneficial holders. U.S. Bank Trust National Association serves as trustee (the “Trustee”) for the above-referenced Trust (the “Trust”) formed pursuant to the terms of the Base Trust Agreement dated as of September 26, 2003 as supplemented by the Series Supplement Series 2004-1 , dated as ofJanuary 23, 2004 (collectively, the “Trust Agreement”) by and between Synthetic Fixed-Income Securities, Inc., (the “Depositor”) and the Trustee.Capitalized terms used herein have the meanings set forth in the Trust Agreement The Call Warrant Holder has given notice to the Trustee to exercise the remaining 30 Call Warrants for the purchase of $15,000,000 of the Underlying Securitiesheld by the Trust, and agrees to make payment equal to the Warrant Exercise Purchase Price forthe Underlying Securities being purchased pursuant to the exercise of the Call Warrants, which includes accrued and unpaid interest to and including the Warrant Exercise Date, determined to be July 15, 2010 (the “Warrant Exercise Date” or “Redemption Date”). THE EXERCISE OF THE CALL WARRANTS IS CONDITIONAL UPON RECEIPT BY THE TRUSTEE OF THE WARRANT EXERCISE PURCHASE PRICE ON THE WARRANT EXERCISE DATE.THERE CAN BE NO ASSURANCE THAT THE CALL WARRANTS WILL IN FACT BE EXERCISED ON THE WARRANT EXERCISE DATE. If the Trustee receives the Warrant Exercise Purchase Price by 11:00 a.m. (New York City time) on the Redemption Date, then (i) the Class A-1 Certificates issued by the Trust will be redeemed in whole on the Redemption Date at a price of 100% of the Stated Amount of the Class A-1 Certificates to be redeemed plus accrued and unpaid interest to the Redemption Date (a total redemption price of $25.62500000 per Class A-1 Certificate to be redeemed of this $25 represents re-payment of principal and $0.62500000 represents accrued but unpaid interest) and (ii) the Class A-2 Certificates will be redeemed on the Redemption Date by payment of accrued and unpaid interest on the Notional Amount of the Class A-2 Certificates to be redeemed to the date of redemption, plus the Make Whole Amount (a total redemption price of $73.54381133 per thousand).If the Trustee does not receive the Warrant Exercise Purchase Price, then (i) the Certificates issued by the Trust will not be redeemed and will continue to accrue distributions as if no exercise notice had been given and (ii) the Call Warrant Holder may elect to deliver a conditional notice of exercise in the future. Page 1 U.S. Bank Trust National Association, as Trustee Dated:July 7, 2010 cc:Moody’s Investors Service Inc. Standard & Poor’s Rating Services New York Stock Exchange Synthetic Fixed-Income Securities, Inc. *U.S. Bank shall not be held responsible for the selection or the use of the CUSIP number, nor is any representation made as to its correctness indicated in this notice.It is included solely for the convenience of the holders. Page 2
